MEMORANDUM **
Jose Armando Alvarez-Villaneuva, a native and citizen of El Salvador, appeals from the Board of Immigration Appeals’ (“BIA”) order denying his application for asylum and withholding of deportation. Because the transitional rules apply, this court has jurisdiction pursuant to 8 U.S.C. § 1105a(a). See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997).
Because the BIA conducted a de novo review of the record, we review the BIA’s decision. Molina-Morales v. INS, 237 F.3d 1048, 1050 (9th Cir.2001). Because the Immigration Judge found Alvarez-Villaneuva to be credible, and the BIA did not disturb that finding, we are required to accept Alvarez-Villaneuva’s testimony as true. Lim v. INS, 224 F.3d 929, 934 (9th Cir.2000). We review for substantial evidence and must uphold the BIA’s findings unless the evidence compels a contrary finding. Molina-Morales, 237 F.3d at 1050. We deny the petition for review.
Because changed country conditions support the BIA’s decision denying asylum and withholding of deportation, the petition for review is denied. See Ventura v. INS, 264 F.3d 1150, 1157-58 (9th Cir. 2001).
Alvarez-Villaneuva’s remaining claims lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.